Citation Nr: 0821291	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  00-01 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic headaches, to include as secondary to service-
connected low back strain and, if so, whether service 
connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1981 to 
December 1986 and from January 1988 to March 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was brought before the Board in December 2006, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with proper notice.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.

The Board notes that, in March 2008, the veteran submitted 
statements and records pertaining to a cervical spine 
disability.  As it is not before the Board, the issue of 
entitlement to service connection for a cervical spine 
disability is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.	In a decision dated in September 1994, the RO denied 
service connection for chronic headaches based on the 
finding that the claimed condition was not etiologically 
related to the veteran's active service; the veteran did 
not appeal the September 1994 decision within one year of 
being notified.

2.	Evidence submitted since the September 1994 rating 
decision, not previously considered, is of such 
significance that it must be considered to fairly decide 
the merits of the claim.

3.	Chronic headaches were not manifested in service and there 
is no etiological relationship between the veteran's 
current chronic headaches and his active service; there is 
no etiological relationship between the veteran's current 
chronic headaches and his service-connected low back 
strain.


CONCLUSIONS OF LAW

1.	The September 1994 RO decision denying the claim of 
service connection for chronic headaches is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002).

2.	The evidence received subsequent to the September 1994 RO 
decision is new and material and the claim of service 
connection for chronic headaches is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (1999).

3.	Chronic headaches were not incurred in or aggravated by 
service and were not proximately caused by the veteran's 
service-connected low back strain.  38 U.S.C.A. §§ 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The Board notes that the veteran was not provided VCAA-
compliant notification prior to the initial unfavorable 
agency decision in February 1999.  However, the veteran was 
provided notice in January 2005 which advised him of what 
information and evidence was needed to substantiate his claim 
for service connection on both a direct and secondary basis, 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The January 2005 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the case was readjudicated and March 
2005 and March 2008 supplemental statements of the case were 
provided to the veteran.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  Therefore, VA's duty 
to notify the veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103. 

Furthermore, a January 2008 letter to the veteran provides 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy he notice provisions of 
Kent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The January 2008 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Detroit 
VA Medical Center (VAMC) are also included.  The appellant 
has provided private treatment records that have been made 
part of the claims file.  The veteran was afforded a VA 
examination in October 2002.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board notes that, in March 2008, the veteran submitted VA 
Form 21-4142, Authorization and Consent to Release 
Information.  However, nothing on the face of the form, 
including comments made by the veteran, indicate these 
records pertain to the veteran's claim regarding chronic 
headaches.  Furthermore, the Board observes that this form 
was submitted along with statements and records pertaining to 
a claim for service connection for a cervical spine 
disability.  As such, the Board finds that a remand is not 
necessary and there is no prejudice to the veteran in the 
Board proceeding to a decision in the instant case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.  New and Material Evidence

The veteran seeks service connection for chronic headaches.  
This claim was previously considered and denied in a 
September 1994 rating decision.  The veteran did not appeal 
this decision; therefore, the September 1994 decision is 
final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103 (2007).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
It is noted that the provisions of 38 C.F.R. § 3.156(a) were 
recently amended.  The regulatory changes apply to claims 
filed on or after August 29, 2001 and are not applicable in 
the present case.  The Board will therefore apply the 
regulations in effect at the time the claim was filed in 
December 1998.

The evidence of record at the time of the previous denial of 
service connection for arthritis of the right knee and ankle 
included the veteran's service medical records, VA treatment 
records and a 1987 VA examination.  The RO denied the 
veteran's claim for service connection on the basis that 
there was no evidence included in the record indicating an 
etiological relationship between the veteran's chronic 
headaches and his active service. 

In support of his claim to reopen, the veteran has submitted 
private medical records, VA treatment records from the 
Detroit VAMC and an October 2002 VA examination providing an 
etiological opinion for his chronic headaches.  Thus, the 
veteran has provided evidence pertaining to an element of his 
service connection claim, namely whether there is a nexus 
between his current chronic headaches and his active service 
or, in the alternative, whether his current chronic headaches 
are proximately caused by his service-connected low back 
strain.  As such, the evidence received since the September 
1994 RO decision is new and material and is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, pursuant to 38 C.F.R. § 156, new and material 
evidence has been submitted, and the claim for service 
connection for chronic headaches must be reopened.  The Board 
will now address the claim on the merits.


II.  Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends that he is entitled to service 
connection for chronic headaches, to include as secondary to 
his service-connected low back strain.  With regards to 
direct service connection, service medical records indicate 
the veteran complained of headaches in 1988.  However, while 
the veteran indicated on a September 1988 Report of Medical 
History that he then suffered from frequent headaches, a 
physician's note on the same form indicates that these 
headaches were related to neck pain and had subsided.  
Furthermore, a September 1988 Report of Medical Examination 
provides no indication of a disorder resulting in chronic 
headaches.  As such, the Board finds that the veteran did not 
suffer from chronic headaches during active service.

The veteran was provided a VA examination in October 2002 to 
determine the etiology of his headaches.  The VA examination 
report indicates that the veteran suffers from intermittent 
episodes of headache.  The VA examiner stated that an 
etiology of the veteran's headaches cannot be given.  With 
regards to secondary service connection, the examiner opined 
that "it is not likely that the [veteran's] complaints 
of...headache are related to the veteran's service-connected 
lower back strain."  The Board notes that the VA examiner's 
conclusions were drawn after a thorough interview and 
examination of the veteran and review of the claims folder 
and medical records.  Thus, this report will be afforded 
considerable probative weight as an expert medical opinion 
addressing the issues of whether the veteran's current 
headaches are etiologically related to his active military 
service or, in the alternative, his service-connected lower 
back strain.  

The Board acknowledges that the veteran himself has claimed 
his chronic headaches are the result of his service-connected 
low back strain.  However, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

In sum, there is no competent medical evidence to indicate 
the veteran suffered from chronic headaches during active 
service.  In addition, a VA examiner opined that it is not 
likely that the veteran's current headaches are a function of 
his service-connected low back strain.  There is no competent 
medical evidence included in the record to support the 
veteran's assertion that his chronic headaches are 
etiologically related to his active service or are 
proximately due to his service-connected low back strain.  
There is competent medical evidence, in the form of service 
examination, which reflects that the veteran did not have 
chronic headaches during service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for chronic headaches, and 
the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).








	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim of 
service connection for chronic headaches is reopened.

Service connection for chronic headaches is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


